Case 8:18-cr-00411-CEH-AEP Document 20 Filed 12/04/18 Page 1 of 4 PageID 72




                      TINITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

 LINITED STATES OF AMERICA

         v.                                   CASE NO. 8:18-cr-411-T-36AEP

 GUSTAVO ADOLFO YABRUDI


               JOINT MOTION TO CONTINUE SENTENCING

         The United States of America,by Byung J. Pak, United States Attorney

 for the Northem District of Georgial, and counsel for the defendant, Leonardo

 Concepcion, request that this Court continue the sentencing in this case now

 set for January 31, 2019, for an additional six   months. In support of its

 motion, the parties state the following for the Court's consideration:

         The defendant pleaded guilty pursuant to a Plea Agreement. SeeDoc. 5.

 The Plea Agreement includes a cooperation provision, which requires the

 govemment to consider the defendant's cooperation when fashioning an

 appropriate sentence. Id. at   A.8.,4-5. As set forth in Paragraph B.1l of the

 Plea Agreement, the defendant and his co-consptators participated in a

 sophisticated money laundering scheme in the United States and Colombia.

 See   id., 19-25 . The defendant is cooperating against others who facilitated



 I This matter   is being supervised by the   United States Attorney's Offrce in the
 Northern District of Georgia.
Case 8:18-cr-00411-CEH-AEP Document 20 Filed 12/04/18 Page 2 of 4 PageID 73




 sophisticated money laundering schemes, in part, by using undercover

 accounts that were shell companies and conffolled by law enforcement.

 Some of the illegal proceeds laundered during these schemes derived from

 drug trafficking and public comrption related offenses.

       Prior to and since the change ofplea hearing, the defendant has been

 cooperating with the United States. This has included meetings with

 govemment attomeys and federal agents. However, the defendant's

 cooperation is ongoing and the govemment is not in a position to evaluate the

 cooperation and make a recommendation to the Court at this      time. The

 United States and the defendant anticipate that his cooperation will be needed

 beyond January 31, 2018. As such, we are requesting additional time to hold

 the sentencing hearing. By continuing the sentencing date, it will allow the

 United States to further its investigation with the assistance of the defendant,

 which will likely extend beyond January 31, 2018. Likewise, if this Motion is

 granted, the defendant can continue his cooperation in an effort to receive

 substantial assistance prior to sentencing.
    Case 8:18-cr-00411-CEH-AEP Document 20 Filed 12/04/18 Page 3 of 4 PageID 74



        Accodingly, the United States and the defendant jointly reqrest this

Court to continue the sentencing hearing for six months from January 31,

2018.

                                          Respectfully submitted,
                                          Byung J. Pak
                                          United States AttorneY
                                          Northem District of Georgia


                                           /s/ lametD. Mandol;

                                          Assistant United States AttomeY
                                          FL. BarNo.96044
                                          400 N. Tampa Street, Suite 3200
                                          Tampa, Florida 3 3602-47 98
                                          Telephone: (813) 274'6000
                                          Facsimile: (813)274'6358
                                          E-mail: james.mandolfo@usdoj.gov




                                         Leonardo E. Concepcion, Esq.
                                         Florida Bar No.: 0106317
                                         CONCEPCION LAW
                                         135 San lnrenzo Avenue, PH-830
                                         Coral Gables, FL 33146
                                         Telephone: (305) 305-5 I 945 10
                                         Email: Lconcepcionlaw@gmail.com
Case 8:18-cr-00411-CEH-AEP Document 20 Filed 12/04/18 Page 4 of 4 PageID 75




                            CERTMICATE OF SERYICE

          I hereby certi4/ that on December 4, 2018,I electronically ftled the

 foregoing with the Clerk of the Court by using the CM/ECF system which

 will   send a notice of electronic filing to the following:

          Leonardo Concepcion, Counsel for the defendant
